GRIER, Circuit Justice.
The practice at this bar having been for many years to proceed de novo in the testimony. I hardly feel at liberty now to change it; though I have rather grumbled in one or two cases; where parties finding out from the opinion of the district judge where their case pinched, have taken new testimony here to help them out of their difficulty; and have thus presented so different a ease to me, that I have reversed my Brother Kane’s decisions, when they were perfectly right, upon the facts presented to him. But under such circumstances I have allowed no costs to the party succeeding, and generally speaking, should think this rule to be but equitable. Rule allowed.